DETAILED ACTION

Response to Amendment
Applicant's amendment filed 07/22/2021 has been entered.  Currently, claims 2, 3, 5-19, 21-24, 26, 28-31, 33-36, 38-42, 44-47 and 49-54 are pending, claims 1, 4, 20, 25, 27, 32, 37, 43 and 48 are cancelled, and claims 11-15, 17, 18, 24, 26, 28-31, 33-36, 38-42, 44-47 and 49-54 are withdrawn.


Election/Restrictions
The Examiner notes that applicant’s previously elected Group I, claims 1-23, and the specific compound on page 2 of their Remarks without traverse, wherein the compound read on Formula (B1).  
In the amendment filed 1/17/2020 applicants cancelled formula (B1), which led the Examiner to rejoin formula (B2) as the next formula for consideration.  In the amendment filed 3/15/2021, applicants further amended what X3 may be and have excluded all of the fluoroether based connecting groups.   In response, the Examiner rejoined the embodiments of –CONH-(CH2)3-, –CONH-(CH2)6-, C(O)O-(CH2)3- and C(O)O-(CH2)6- as X3.  In the current amendment filed 7/22/2021, applicants have broadened the limitations of what X3 may be back to the original limitations of the claims filed 2/6/2017, which means the original elected embodiment of –O-CF2CF2-O-CH2- and the broadened embodiment of –O-CF2CH2-O-CH2- are valid again (see Non-final rejection of 9/17/2019).  The remaining elections from the Office action mailed 2, Y is a single bond, PFPE is (CF2CF2CF2-O)20.  These species continue to read on claims 2, 3, 5-10, 16, 19, and 21-23 and claims 11-15, 17, 18, 24, 26, 28-31, 33-36, 38-42, 44-47 and 49-54 remain withdrawn as they do not read on the originally elected embodiments identified in the Non-final rejection mailed 9/17/2019.


Claim Rejections - 35 USC § 103
Claims 2, 3, 5-10, 16, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Strepparola et al. (4,746,550).
With regard to claims 2, 3, 5-10, 16, and 23, Strepparola et al. disclose the perfluoropolyethers that impart a water-repellent property (col. 1, lines 6-8 and 54-59).  The perfluoropolyether can be of formula (III), wherein in this formula both end groups may be A’, the number of repeat units of -C3F6O- could be 20 based upon the overall molecular weight of the compound (III), X could be F, Y could be -CH2-O-, and Z(3) could be allyl (col. 2, line 22 to col. 3, line 56).  It is noted again that the molecular weight of the compound would also equate to the number of repeat units of -C3F6O- that would overlap with the n=20 that has been elected (col. 3, lines 20-25).  These substituents would lead to a perfluoropolyether that had a divalent functional group of –O-CF2CH2-O-CH2- on either side of the repeating -C3F6O- core that would read on the X3 claimed; however, Strepparola et al. do not specifically teach an example of the elected compound.
prima facie case of obviousness to make the specific elected species claimed.
With regard to claims 21 and 22, Strepparola et al. teach that their perfluoropolyethers may be dissolved in fluorocarbons, which read on applicants’ solvent, along with inert perfluoropolyether materials at col. 4, line 53 to col. 5, line 12.  The perfluoropolyether material of formula (VII) reads on the fluorine-containing oil of claims 20 and 21.  The molecular weight of the compound of formula (VII) would represent a number of repeat units that would have an overlapping range with the number of repeat units in claims 20 and 21 (col. 5, lines 9-12); hence, a prima facie case of obviousness exists. 
Please note that the limitations that the surface-treating agent is “for treating a glass base material having a Si-H bond on the surface” and “the fluorine-containing compound binds to the glass base material by a Si-C bond” are intended use limitations of the surface-treating agent.  Intended use limitations are not dispositive of patentability; furthermore, given the fact that the linear functionalized fluoropolyether is identical to that claimed, it can intrinsically perform the intended use limitations claimed.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Strepparola et al. (4,746,550) in view of Koshar (4,565,714).

Koshar teaches an ethylenically unsaturated perfluoropolyether having a molecular weight of 500 to 20000 that overlaps with the ethylenically unsaturated perfluoropolyether taught in Strepparola et al. (col. 2, lines 21-28).  Their ethylenically unsaturated perfluoropolyether is combined in a composition with a catalyst and a fluorocarbon solvent to fully react the composition (col. 11, lines 6-52 and col. 12, lines 9-16). 
Since Strepparola et al. in view of Koshar are both related to ethylenically unsaturated perfluoropolyether that are dissolved in fluorocarbon solvents, it would have been obvious to one having ordinary skill in the art to have used the ethylenically unsaturated perfluoropolyether and inert perfluoropolyether materials of Strepparola et al. in the composition of Koshar having a catalyst.  The rationale to have done so is to better distribute the reactive fluoropolymer and to have controlled the amount of reactive fluoropolymer in the composition.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 


Claims 2, 3, 5-10, 16, 19, and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 and 22-26 of US Patent No. 11149149. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to an anti-fouling composition that have an overlapping scope for all of the formulae and all of the substituents; however, the copending claims do not specifically teach the same scope.
Since the copending claims teach an overlapping scope with the present claims, a prima facie case of obviousness exists.  The intended use limitations are not dispositive of patentability for either of the copending or pending claims; furthermore, the surface-treating agent of the pending claims is broad enough to be used for a nitride surface of the copending claims.


Response to Arguments
Applicant's arguments filed 7/22/2021 have been fully considered but they are not persuasive.
Applicants argue that the rejections based upon Guerra and Koshar should be removed because applicants have incorporated the limitations of claim 20 into claim 2.
3 means that Strepparola et al. (previously applied 4/9/2020) is now available as prior art that reads on the structure of (B2) of claim 2.  The Examiner has applied that reference as it applies to the current claims.
 

Conclusion.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467.  The examiner can normally be reached on M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/Gerard Higgins/Primary Examiner, Art Unit 1759